DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1, and 7-8; “and at least one transformer and rectifier circuit” is grammatically presented as unclear; whereas it cannot be ascertained if the limitation is intended to denote the LLC power converter circuit comprises a rectifier circuit and at least one transformer; or if the otherwise intended to denote at least one of a transformer or a rectifier circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sudhakar 2020/02488969) in view of (Fu 2017/0033701).
Regarding Claim 1; Sudhakar discloses a modular power converter, the power converter comprising: at least one thermal management solution (TMS) mounted to one or more components of the power converter circuit; wherein said TMS is mounted to one or more components of the power converter circuit for removal of heat generated by the power converter circuit while in operation (as constituted by a vapor chamber-100 removing heat and lowering maximum operating temperature of heat sources including a MOSFET; whereas an outer surface 122 of an evaporator wall 120 of the vapor chamber housing is in thermal contact therewith directly of indirectly).  Except, Sudhakar does not explicitly disclose the power converter is an LLC power converter circuit and/or transistor thereof as a switching bridge, an LLC tank circuit and use of at least one power transistor as a switching bridge; use of at least one transformer and rectifier circuit.  However, Fu discloses the power converter is an LLC power converter circuit and/or transistor thereof as a switching bridge as a switching bridge, an LLC tank circuit and use of at least one transformer and rectifier circuit (as set forth by para.’s 0032 and 0036-0038—whereas an LLC converter comprises MOSFET devices which constitutes having transistor(s) forming a bridge rectifier coupled to a transformer, wherein the transformer provides isolation between a primary and secondary side of the LLC converter), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power converter an LLC converter having a transistor as a switching bridge, and using an LLC tank, transformer and rectifier circuit, as above-mentioned since it was known in the art that an high efficiency LLC will be achieved at resonant frequency with reduced switching losses. 

Regarding Claim 2; Sudhakar discloses the already modified power converter of claim 1, wherein said at least one switching bridge is at least one power transistor (as already set forth).  
Regarding Claim 3; Sudhakar discloses the already modified power converter of claim 2, except, explicitly wherein said at least one power transistor is at least one Gallium Nitride power transistor (GaN).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to  since it was known in the art that .  Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the MOSFETS of the converter as comprising a (GaN) transistor to provide faster switching, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4; Sudhakar discloses the already modified power converter of claim 1, except, explicitly wherein said at least one transformer and rectifier circuit comprises at least one planar magnetic transformer. However, it would have been an obvious matter of design choice to employ the magnetic transformer as a planar magnetic transformer so as to control leakage inductance by improving positioning of primary and secondary windings and gap therebetween and/or to improve power density of the converter by enhancing surface area to volume ratio for achieving better cooling performance, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 5; Sudhakar discloses the already modified power converter of claim 1 wherein said TMS further comprises a vapor chamber and a case chamber (as already set forth by 100 and an interior thereof defined by 170, 180 and 165 constitutes a case chamber—as depicted by Fig. 1), said vapor chamber comprising: a top radiator structure (as set forth by para.’s 0004 and 0022—whereas a heat sink in thermal contact with an outer surface 132 of condenser wall 130), except explicitly disclosing the radiator structure is finned.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink as finned since it was known in the art that heat may be uniformly dispersed to air from, as depicted by Fig. 1.

Regarding Claim 6; Sudhakar discloses the already modified power converter of claim 5 wherein said case chamber comprises: an outer layer that is physically and thermally coupled through a top surface of a top portion of the outer layer to said finned radiator structure (as already set forth), wherein a bottom surface of a bottom portion of the outer layer is physically and thermally coupleable to at least a first heat source component (as already set forth); an inner wicking layer that is physically and thermally coupled to the outer layer; a bottom portion of an inner wicking layer, comprising a plurality of capillary pathways; and a pair of the capillary pathways forming the sides of a region in a direction of capillary flow, wherein the plurality of capillary pathways conduct liquid to a designated customized region (as set forth by para.’s 0022-0027), except, explicitly disclosing the region is substantially trapezoidal nonrectangular.  However, it would have been an obvious matter of design choice to modify the region of  as trapezoidal such unevenness is known to enhance capillary action, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 7; Sudhakar discloses a modular power converter, the power converter comprising: at least one thermal management solution (TMS) mounted to one or more components of the power converter circuit; wherein said TMS is mounted to one or more components of the power converter circuit for removal of heat generated by the power converter circuit while in operation (as constituted by a vapor chamber-100 removing heat and lowering maximum operating temperature of heat sources including a MOSFET or an IGBT; whereas an outer surface 122 of an evaporator wall 120 of the vapor chamber housing is in thermal contact therewith directly of indirectly), wherein said TMS further comprises a vapor chamber comprising: a top radiator structure (as set forth by para.’s 0004 and 0022—whereas a heat sink in thermal contact with an outer surface 132 of condenser wall 130); and a case chamber (as already set forth by 100 and an interior thereof defined by 170, 180 and 165 constitutes a case chamber—as depicted by Fig. 1), wherein said case chamber comprises: an outer layer that is physically and thermally coupled through a top surface of a top portion of the outer layer to said finned radiator structure (as already set forth), wherein a bottom surface of a bottom portion of the outer layer is physically and thermally coupleable to at least a first heat source component (as already set forth); an inner wicking layer that is physically and thermally coupled to the outer layer; a bottom portion of an inner wicking layer, comprising a plurality of capillary pathways; and a pair of the capillary pathways forming the sides of a region in a direction of capillary flow, wherein the plurality of capillary pathways conduct liquid to a designated customized region (as set forth by para.’s 0022-0027).  Except, Sudhakar does not explicitly disclose the power converter is an LLC power converter circuit and/or transistor thereof as a switching bridge, an LLC tank circuit and use of at least one power transistor as a switching bridge; use of at least one transformer and rectifier circuit; and also Sudhakar does not explicitly disclose the radiator structure is finned; and the region is substantially trapezoidal nonrectangular.  However, Fu discloses the power converter is an LLC power converter circuit and/or transistor thereof as a switching bridge as a switching bridge, an LLC tank circuit and use of at least one transformer and rectifier circuit (as set forth by para.’s 0032 and 0036-0038—whereas an LLC converter comprises MOSFET devices which constitutes having transistor(s) forming a bridge rectifier coupled to a transformer, wherein the transformer provides isolation between a primary and secondary side of the LLC converter), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power converter an LLC converter having a transistor as a switching bridge, and using an LLC tank, transformer and rectifier circuit, as above-mentioned since it was known in the art that an high efficiency LLC will be achieved at resonant frequency with reduced switching losses.  Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink as finned since it was known in the art that heat may be uniformly dispersed to air from, as depicted by Fig. 1.  In addition, it would have been an obvious matter of design choice to modify the region of as trapezoidal such unevenness is known to enhance capillary action, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claims 8-10; the method steps are necessitated by the already modified structure of Sudhakar and Fu.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835